Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 1 of 40

lN ’I`HE UNH`ED STA'I'ES BAN`KRUP¥CY COURT
FOR 'I`HE DIS'_{R{C’I` OF })ELAWARE

 

§§ Ye: Chapter ii

Woonnaipee arrow or COMPANIES, Cas"' N°' 17`12560 mg
C f I. . ~ ‘ '
LL 3 e a » (.?otntty Admnnstered)

Det)tors.

 

Re: pocket Nos. 2397 ana 2398/ MSU. 2 ‘?C‘ '

 

FINDINGS OF FACT, CONCLI}'SIONS OF LA`W, AND GRI)ER CONFIRMING 'I`HE
FIRS'I` AMENBED JOIN'{ CHAP'L'ER 11 PLAN OF LIQ§IDATION OF WOOBBR}BGE
GROUP OF COMPANIES LLC AND I'§`S AFFILIATED DEBTORS

 

Upnn consideration of tile Fiz'si A))zended Joint Chapter 11 Pian osz`qm'daIion of
Wood€)ridge Group of C’o:zzpanies, LLC and I?s Aj‘i?ialed Deb!crr.s“ [Docket Ne. 23 9`7] (annexed
hereto as Ex§iibit A, and incinding ah exhibits thereto, and as amended snppternented, or
modified from time to time pursuant to the terms thereof the “M”z) proposed by Woodbridge
Group of Cornpanies, LLC and its att§tiated debtors and debtors in possession {eoiiectiveiy, the

“Debtors”) in the above-captioned jointly administered chapter 11 cases (the “Cases”); and the

 

Debtors having fiied the Disclosm'e Smternemfoz' the Fz`rst A:)iezzded' Joint Ckapier ll Pian of
Liqzzidatz`on of Woodbridge Group ofCompaaies, LLC and far Ajiliafed Del)tor,r {Decket
No. 2398] (the “Disctosa:re Statenrent”); and this Bankruptcy Cezn“t having approved the

Diseiosu.re Staternent as containing adequate information by order dated Angust 22, 2018

 

§ 'I`he fast four digits of Woedbridge Group of Coznpanies, LLC`s federai tax identification number are 3603. ?he
mailing address for Woodi:ridge Gronp of Colnpanies, LLC is 141 40 Ventura Botrievard #302, Sherman Oaks,
California 9}423. Due to the large member of debtors in these cases, a complete list ofthe Bebtors, the last four
digits of their federal tax identification nemizers, end their addresses is attached to the Plan as Exhibit 1.

2 Capitafized terms used but not otherwise detined in this Contirmation Order have the meanings ascribed to
those Detined Terrns in the Ptan. Any tenn used in this Centirmatien Order that is not defined in tire Plan or in
this Cont`nmation Order. but that is defined in title t t of the United States Code, 1 1 U.S.C. §§ 101-1532 (the
“Bankrngt_c_‘y_’ Caée”} or the Federal Rnies ofBan§nptcy Proceénre (the “BMEY Rnles”), shaii have the
meaning ascribed to that term in the Bankmptcy Code or the Bankrnptey Rnfes, as appiieabte. 'I'ne aries of
interpretation and construction set forth in Artic§e § ofttze Plan sliail appty to this Cont`rnnation Oréer. Ainong
other things, those rules of interpretation and construction provide that the word "`including” shall be deemed to
mean "`including, Withont fiinitation,”i

 

91:236§2598.8

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 2 of 40

[Docket No. 23 96] (the “Disclosure Statement Order”); and the Debtors having filed the Plan
Supplement on September 24, 2018 [Docket No. 2657]; and upon the affidavits of service and
publication filed reflecting compliance With the notice and solicitation requirements of the
Disclosure Statement Order [Docket Nos. 2553, 2575, 2651, 2669, 2671, 2689, 2718 & 2740]
(the “Notice Affidavits”); and upon the Notice of (I) Approval of Disclosure Statement,

(II) Establishment of Voting Recom’ Dal‘e, (III) Hearing on Conjirmation of Plan and Procedures
and Deadlz`ne for Objecting to Confl`rmation ofPlan, and (IV) Procedures and Deaa’linefor
Voting on Plan [Docket No. 23 99] (the “Conf`lrmation Hearin,q Notice”); and upon the
Declaration ofEmz'ly Young of Epiq Certijj/ing the Methoa’ologyfor the Tabulation of Votes on
and Results of Voting With Respect to the First Amena'ea' Joinl Chapter 11 Plan of Lz`quidation of
Woodbria'ge Group ofCompanies, LLC and Its A]j”lliated Debtors [Docket No. 2836], filed With
the Bankruptcy Court on October 19, 2018 (the “Voting Certif`lcation”); and upon the
Declaration of Bradley D. Sharp in Support of Confz`rmatl`on of the First Amendea' Joint Chapter
] ] Plan of Liquidation of Woodbridge Group of Compam`es, LLC and Its Ajj‘iliatea’ Debtors
[Docket No. 2829], the Declaration of Frederz'ck Chin in Support of Confirmation of the First
Amended Joint Chapter ] ] Plan of Liquidation of Woodbria'ge Group ofCompanies, LLC and lis
Ajj’l`liated Debtors [Docket No. 2832], and the Declaration of Soneet R. Kapz'la [Docket No.
2834] each filed With the Bankruptcy Court on October 19, 2018 (together, the “Conf`lrmation
Declarations”); and upon the Debtors ’ Memorandum of Law (I) in Support of Confl`rmation of
the FirstAmended Joint Chapter 11 Plan of Liquidation of Wooa'brl`dge Group OfCompanies,
LLC and Its Ajj’iliated Debtors,' and (II) in Response to Filea' Confirmation Objections [Docket

No. 2828], filed With the Bankruptcy Court on October 19, 2018 (the “Confirmation

 

Memorandum”); and upon the Debtors ’ Motionfor Approval of Certain Compromises and

Settlements, Partz'al Substantive Consolidation, and Related Reliefwith Respect to the Plan

01:23612598.8

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 3 of 40

[Docket No. 2721], filed with the Bankruptcy Court on October 3, 2018 (the “Plan Settlements
l\_/IM”); and any objections to the Plan having been resolved or overruled by the Bankruptcy
Court pursuant to this Confirmation Order; and a hearing having been held on October 24, 2018
(the “Confirmation Hearing”); and upon the evidence adduced and proffered and the arguments
of counsel made at the Confirmation Hearing; and the Bankruptcy Court having reviewed all
documents in connection with Confirmation and having heard all parties desiring to be heard;
and upon the complete record of these Cases; and after due deliberation and consideration of all
of the foregoing; and sufficient cause appearing therefor; and for the reasons set forth in the
accompanying Opinion on Confirmation, the Bankruptcy Court hereby makes the following:

FINDINGS OF FACT AND CONCLUSIONS OF LAW:

A. Findings of Fact and Conclusions of Law. The findings and conclusions set
forth herein, together with the findings of fact and conclusions of law set forth in the record of
the Confirmation Hearing and the Opinion on Confirmation,3 constitute this Bankruptcy Court’s
findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure 52, made
applicable to these proceedings pursuant to Bankruptcy Rules 7052 and 9014. To the extent that
any of the following findings of fact constitute conclusions of law, they are adopted as such. To
the extent that any of the following conclusions of law constitute findings of fact,/they are
adopted as such.

B. Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the
Debtors’ Cases pursuant to 28 U.S.C. §§ 157(a) and 1334. Venue of these proceedings and the

Cases is proper in this district and in this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

 

3 The findings of fact and conclusions of law set forth herein and announced on the record during the
Confirmation Hearing shall be construed in a manner consistent with each other so as to effect the purpose of
each; provided however, that if there is any direct conflict that cannot be reconciled, then, solely to the extent
of such conflict, any findings of fact or conclusions of law announced on the record at the Confirmation
Hearing or in the Opinion on Confirmation shall govern and shall control and take precedence over the
provisions of this Confirmation Order.

 

01;23612598.8

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 4 of 40

1409_ Con§miation of the Plan, approval of tire compromises and settlements incorporated into
tire Pian_, and authorization ofthe acts necessary or appropriate to implement the Plan are each
core bankruptcy proceedings pursuant to 28 U.S.C. § 15?{1)){2). 'i`lie Bankrnptcy Court has
exc¥usive jurisdiction to determine whether the Plan complies with the applicable provisions of
tire Ban}mipfcy Code and should be confirmed and the Bankruptcy Court has the constitutional
power and authority to enter a final order With respect thereto

C. Cl;apter II Petitions. On Decenzl`)er 4, 2017, 279 of the Dei>tors commenced
Volnntary cases under chapter § § of the Banlrnxptcy Code, and on Febniary 9, 20'§8, March 9,
ZOI 8, Marclr 23, 20!8, and Mareh 2? 20§8, additional afiifiated Debtors {27 in total) commenced
Voluntaty cases under chapter ii of the Banl<rnptcy Code. The Debtors are proper debtors under
Banlm:ptcy Code section l09 and are proper proponents of the Pian under Bankruptcy Code
section l 12§{3). 'i`lie Debtors continue to operate their business and manage their property as
debtors in possession pursuant to Ban}miptcy Code sections 1107(3) and § i08. No trustee or
examiner has been appointed in these Cases.

D. Judicial Notice. Tlie Bankrnptcy Court takes judicial notice of the docket in
these Cases maintained by the clerk of the Banicrnptcy Court or its duly appointed agent,
including all pleadings notices, and other documents filed, all orders entered, and all evidence
and arguments made, proti`ered, sol)nn`tted3 or adduced at the hearings held before the
Banl<;mptey Court during these Cases, including the hearing to consider tire adequacy of tire
Disclosure Stateznent and the Conl'nniation Hearing.

E. Plan Suppfement. The Plan Snpplernent complies With the terms ofthe Plan,
and the filing and notice of the Plan Snpplenient was appropriate and complied With the

requirements of the Disclosnre Statenient Order, the Bani<rnptcy Code, and the Banl<ruptcy

01:23612598.8

 

 

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 5 of 40

Ruies,, and no other or nadler notice is or shail be required The Debtors are authorized to
modify the Plan Suppielnent documents following entry of this Confinnation Order in a manner
consistent with the Plan, this Coniirnzation Order, or applicable law.

l~`. Notice of 'fransmittai, Maiiing, and Pnbiication of Materiafs. As is evidenced
by the Voting Certiiication and the Notice A§idavits, the transmittal and service of tile Plan, the
Disciosure Statenzent_, Bailots, Continnation Hearing Notice, and Notice ofNon-Voting Status
(as defined in the Disclosure Statenrent Order} were adequate and sufficient under the
circumstances and all parties required to be given notice of the Confirniation Hearing (inclnding
the deadiine for filing and sewing objections to Confnrnation of tire Plan) were given due,
proper, tirnely_, and adequate notice in accordance with die Disciosure Stateinent Order and in
compiiance with the Banicruptcy Code, the Banirruptcy Rules, the Local Ruiesj and applicable
nonbankruptcy law, and such parties each had an opportunity to appear and be heard with respect
thereto No other or further notice is required ’l'he pubiication of the Confrnnation Hearing
Notice as set forth in the Notice Affidavits complied with the Disclosnre Staternent Order.

G. Voting. The procedures by which the Baifots for acceptance or rejection of the
Plan and for making related elections were distributed and tabulated were fair, property
conducted and complied with the Banicrnptcy Code, the Banlrruptcy Rules, the Local Ruies,
applicable nonbankruptcy iaw, the Plan, and the Bisciosure Staternent Order.

H. Bankrnptcy Rule 3916. fn accordance With Bankruptcy Rnie 30i6(a), the Pian

is dated and identities the Debtors as tire plan proponents The filing ol` the Disciosure Statelnent

 

with tire clerk of the Bankruptcy Court satisfied Bani<mptcy Rule 3016(£)). The Plan and

Disclosure Statenient describe in specific and conspicuous ianguage ali acts and actions to be

611235§2598.8

 

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 6 of 40

enjoined and identify the Persons that would be subject to injunctions Banl<ruptcy Rnie 3016(€)
is therefore satisfied

l. Plan Compliance with the Bankrnptcy Code (ll U.S.C. § 1129(a)(1)). As set
forth below, tile Plan coinpiies with all of tire applicable provisions of the Banlcruptcy Code,
thereby satisfying Banlcinptcy Code section 1129{a){l}.

I. Proper Classification (11 U.S.C. §§ 3122, 1}23(3)(1)). The classification of
Ciaiins and Equity lnterests under the Plan is proper under the Bankrnptcy Code. ln addition to
Adininistrative Clairns, Prot`essional Fee Ciailns, Piiority lax Clairns, and DlP Clairns, which
need not be classi§ed, the Plan designates eight (8) different Classes of Clairns and Equity
lnterests. The Ciaims or quity Interests placed in each Class are substantially similar to other
Ciainrs or Equity interests, as the case may be, in each such Class. Valid business, factual, and
legal reasons exist for separately classifying the Varions Classes of Ciaitns and Eqnity lnterests
created under the Plan, and such Ciasses do not nnfairiy discriminate between Hoiders ot` Claims
and Eqnity Interests. 'l"nus, the Plan satisfies Bankrnptcy Code sections Il22 and 1123{a){l).

K. Speciiication cf Uninrpaired Classcs (ll U.S.C. § 1123(3)(2)). Article IH of the
Plan speci§es that Ciass l (Other Secnred Clairns) and Ciass 2 (Priority Claiins) are Unirnpaired
under the Plan. 'l`hns, the requirement of Bani:ruptcy Code section ll23(a)(2} is satisfied

L. Speci§cation of 'l`reatrnent of Impaircd Classes (fl B.S.C. § llZ$(a)($)).
Article fit of tile Plan designates Ciass 3 (Standard Note Ciaims), Class 4 {General Unsecured
Ciaiins), Class 5 {Unit Claii;ns), Ciass 6 (Non-Debtor Loan Note Clairns), Class '}' {thordinated
Clairns), and Class 8 (Eqnity Interests) as impaired and speci§es the treatment of Ciairns and
Equity interests in such Classes. 'l`lnzs, the requirement of Banl<rnptcy Code section 1123(a){3)

is satisfied

 

§1:236£2598.8

 

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 7 of 40

M. No Dlscrimination (ll U.S.C. § 1123(3)(4)). The Plan provides for the same
treatment for each Claim or Equity lnterest in each respective Class unless the Holder of a
particular Claixn or Equity luterest has agreed to a less favorable treatment ol` such Claim or
Equity interest Tnus_, the requirement of Banl<ruptcy Code section llZZ(a)(4) is satisfied

N_ Implementation of the Plan (11 U.S.C. § ilZS(a)(S)). 'l`lie Plan and the
additional documents included in the Plan Supplernent provide adequate and proper means for
the Plan’s implementation Thus, the requirements of Banl<ruptcy Code section llZS{a)(S) are
satisfied

O. Non-Voting Eqnity Secnrlties (11 {l.S.C. § 1123(a)(6)). The Plan does not
provide for the issuance of any non-voting equity securities of any corporation, and each of the
Dehtors will eventually be dissolved under the Plan. Theret`ore, the requirement of Banl<ruptcy
Code section ii23(a)(6) is satistied.

P. Selection of O§`icers and Directors (11 U.S.C. § 1123(2)(7)). Section 5.3 of the
Plan provides for tire creation of the Wind-l)own Entity and t`or the appointment of the Wind-
Down CBO and the Wind-Down Board to serve with respect to the Wind-l)own Entity,
including with the authority detailed in Section 5.3.4 of the Plan and in the Wind-l}own
Governance Agreement. 'l`he initial Wind-Down CEO was selected by consensus of the three
Conrmittees with his compensation terms disclosed in the Plan Supplement, and any successor
Wind-l)own CEO will be appointed pursuant to Section 5.3.7 oftlre Plan. Section 5.4 of the
Plan provides for the creation of the Liquidation Trust and for tire appointment ot` the Liquidation
'l`rustee and the Liquidation l`rust Supervisory Board to serve with respect to tile liquidation
'§rust_, including with the authority detailed in Section 5.4.5 of the Plan and in the liquidation

Trnst Agreement. ’l`lie initial Liquidation imstee was selected by consensus of the three

61:23612598.8

 

 

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 8 of 40

Connnittees with his compensation terms set forth in Section 5.4.1(a) of the Pian, and any
successor Liquidation Trnstee wiii be appointed pursuant to the liquidation trust Agreement.
Aii these selection, disciosure, and replacement mechanisms are consistent with the interests ot`
the Creditors and i-loiders of Equity Interests and with pubiic policy. Tnerei`ore, Bani<;ruptcy
Code section llZ$(a)('?) is satisfied
Q. Additionai Plan Provisions (11 U.S.C. § iiZS(b)). The Pian’s other provisions

are appropriate, in the best interests of the Det)tors and their Estates, and consistent with the
applicable provisions of the Banicruptcy Code, Bankrnptcy Ruies, and Local Ruies:

i. Executory Contracts and I§nexpired Leases (11 iiiS.C. § 1123(t))(2)).
The Debtors have exercised reasonabie business judgment in determining to assume and assign
or to rej ect, as the case may he, certain executory contracts and unexpired leases under the terms
of the Pian and this Contirination Order, and such assumptions and assignments3 or such
rejections7 as applicabie, are justitied and appropriate in these Cases.

ii. Compromises and Settlements Under and in Connection with the Plan
(11 U.S.C. § iiZ$(b)($) & (b)(G)). Ali ot` the settlements and compromises pursuant to and in
connection With the Pian comply with the requirements oi` Banlcruptcy Code section § i23(b) and
Bankrnptcy Ruie 96i 9.4 in particuiar, the Banio'nptcy Court finds that the Plan’s comprehensive
compromises and settlements are {i) in the host interest ot` the Debtors_, the Estates, and their
respective property and stakehoiders; and (ii) fair, equitable and reasonat)ie. Sucli findings
support granting the Pian Settlements Motion.

iii. Re!eases, }§xcnlpations, and Injunctions (11 U.S.C- § 1123(¥;))). The

reieases, exculpations, and injunctions provided in the Plan are (i) within the jurisdiction and

 

4 For the avoidance of douht, all references to Baniouptcy Ruie 9019 contained in the Pian or this Contimzation
Order refer oniy to the settlements and compromises embodied in the Plan.

81:23612598.8

 

 

 

Case 17-12560-K.]C Doc 2903 Filed 10/26/18 Page 9 of 40

power ofthe Bankrnp’rcy Conit under 28 U.S.C. § 1334; (ii) integral eienlents ofthe transactions
incorporated into the Plan and inextricany bound with the other provisions of die Pian; (iii) in
exchange for good and valuable consideration provided by the Reieased Parties (including
performance of the terms of tile Pian), and a good-faith settieinent and compromise of the
refeased ciaims; {iv) in the best interests oftlie Debtors and the Estates; (V} fair, equitabie, and
reasonabfe; (vi) given and made after due notice and opportunity fox hearing {vii} a bar to any of
tile Reieasing Parties asserting any released claim against any of the Released Parties; and

(Viii) otherwise consistent With sections 105, 524, 1123, 1129, 1141, and other appiicable
provisions of the Bankrnptcy Code and other appfiea¥)le iaw.

R. Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(2)(2)).
Ptnsuant to Banknxptcy Code section 1129(a}(2), the Dei)tors have complied With the applicable
provisions of the Bankmptcy Code, incfnding Bankruptcy Code sections § §22, § §23, § §24,
1125_, and 1§26, the Bankrupfcy Rnfes, the Local Rnles_, and the Disc}osnre Staielnent Order
governing notice, dise§osin’e, and solicitation in connection With the Plan, the Disc}osnre
S’ratemen'r, tire Pian Suppfen!ent, and all other matters considered by the Ban}cruptcy Court in
connection with the Cases.

S. P¥an Proposed in Good Faith and Not by Means Forbidden by Law
(11 ¥_§.S.C. § 1129(3)(3)). The Debtors have proposed the Pian in good faith and not by any
means §orbidden by iaw, thereby satisfying Bankruptcy Code section IIZQ{a)(S}. ln determining
that tire Plan has been proposed in good faith, the Bani<rnptcy Court lies examined tire foiaiity of
die cincinnstances surrounding the filing of tile Cases, the P§an itseif, and the process leading to
its forniu}ation. The Pfan is the regan of extensive, good faitii, arms’ length negotiations among

the Debtors and key s£akehoiders, inciuding ail three of the of§cia§ Coinmittees, and is supported

 

81:235!2598.8

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 10 Of 40

by the Creditors and other parties in interest in the Cases. The Plan promotes the objectives and
pinposes of tire Bankrnptcy Code by orderiy administering the property of the Dei)tors and the
Estates, resolving myriad disputed intercompany and intercreditor Cfairns, Liens, and Canses of
Action that otherwise could take years to resoive_which wouid delay and nndonhtediy reduce
the Distribntions that nitiniateiy Wouid be avaiiabie for aii Creditors_and otherwise enabiing
eqoaiity of distribution and the speedy yet efficient disposition of assets

"I`. Payments for Scrvices or Costs and Expenses (Ii U.S.C. § 1129(3}(4)). The
procedures set forth in the Pian for the Bankruptcy Court’s approval of the fees, costs, and
expenses to be paid in connection With the Cases_, or in connection with the Pian and incident to
tire Cases, satisfy the objectives of, and are in compliance with, Banicmptcy Code section
I i29(a)(4)-

U. Directors, 0§§`icers, and Insiders (If B.S.C. § 1129(:1)(5)). Section 5.2.1 of the
Plan provides that, on the Effective Date, each of the Debtors’ existing directors, officers, and
managers siiaii he terminated antoniaticaiiy. The initiai Wind-Down CEO, Wind-Bown Board,
Liqnidation Trostee_, and Liqnidation Trost Snpervisory Board Were seiected by representatives
of the key affected stakehoiders, and their identities and compensation terrns are set forth in the
Pian or the Plan Snppiernent_; the appointment to such offices of such individnais is consistent
With the interests of the Dehtors’ creditors and interest hoiders and With pnbiic poiicy. Tlnls, the
Pian satisfies Bank!uptcy Code section 1129(a}{5).

V. No Rate Changes (}1 U.S.C. § 1129(2}(6)). The Plan does not provide for any

rate change that requires regulatory approval Bani<nlptcy Code section 1129(a)(6} is thus not

 

applicable

81:235!2598.8

iO

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 11 Of 40

W. Best Interests of Hoiders of Cfaims and Equity Interests (11 U.S.C.
§ 1129{a)(7)). The “best interests” test under Bankiuptcy Code section 3129(a)(7) is satisfied as
to atl impaired Ciasses under the Pian, as each Hoider of a Claim or Equity lnterest in such
lrnpaired Ciasses either has voted to accept the Plan or witt receive or retain property of a value,
as of the Etfective Bate of the Plan, that is not tess than the amount that such Hotder would
receive or retain if the Bebtors were liquidated under chapter 7 of the Banicruptcy Code. More
specificatiy, the liquidation anatysis {Bocl<et No. 2398, Exhil;)it B§ died by the Dehtors, the
Contirniation Declarations_, and ali other applicable evidence proffered or adduced at the
Confirniation Hearing (i) are reasonable, persuasive and credible; (ii) are based on reasonable
and sound methodologies and assumptions; (iii) provide a reasonable estimate of the liquidation
values ot` the Debtors upon hypotheticai conversion to cases under chapter 7 of the Banlrruptcy
Code; and (iv) establish that each Holder of a Ciaim or Equity interest in the Irnpaired Ciasses
wilt receive or retain, on account of such Claim or Equity Interest, property under the Pian of a
vatue, as of the E§`ective Date of the Pian_, that is not less than the amount that such Holder
Would receive or retain if the Debtors Were liquidated under chapter 7 of the Banicruptcy Code.

X. Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). ’i`he Holders of
Clairns in Ciass t and Class 2 are ieft Uninipaired under the Pian. The Hoiders of Ciainis in
Class 3, Ciass 4, Class 5_, and Ciass 6 have voted to accept the Pian in accordance With the
Banlouptcy Code, thereby satisfying section § 329(a)(8) as to those Ctasses. However, Class ?
(thordinated Claiins) and Ciass 8 (Equity Interests} are deemed to have rejected the Pian
pursuant to Banhrnptcy Code section t l26(g). Accordingly, Banlct‘uptcy Code section

t 129(a)(8) has not been and cannot he satisfied as to those Ciasses. 'i`he Pian, however, is stiii

01:23512598.8

 

ii

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 12 Of 40

continnahte because it satisfies the nonconsensuat confirmation provisions of Bani;rnptcy Code
section 1§29{b)_, as set forth below.

Y. Treatment of Administrative, DIP, Priority, Priority ’I`ax, and Prot`essionaf
Fee Claims {H U.S.C. § 1129(2)(9)). The treatment ot` Adniinisnative Claiins, DIP Ciaims,
Priority Ctainis, Priority Tax Clairns, and Professional Fee Ciaims pursuant to Article lit and
Section t t.2 ot` the Pian satis§es the requirements of Bankruptcy Code section ii29(a}(9}.

Z. Acceptance by Impaired Class (11 U.S.C. § 1129(a)(19)). Ctass 3, Ctass 4_,
Ciass 5, and Ctass 6 are each an hnpaired Class ot` Ctailns that voted to accept the Plan,
determined without inctuding any acceptance of the Plan by any Insider. Theret`ore, the
requirement of Ba.nkinptcy Code section t 129{a}{ i{)) is satistied.

AA. Feasibiiity (11 U.S.C. § 1129(3)(11)). The evidence provided in support ot`
Continnation estabiishes that the assets to he vested in the Wind-Down Entity and the
Liquidation Trnst witt be sufticient to enahie the Wind-Down CEO and intimidation Trustee to
perform the duties and functions outiined under the Ptan and to satisfy post-Ett`ective-Date
obiigations. Ptn'therniore, reasonable, persuasive, and credible evidence prott`ered or adduced at
or prior to the Continnation Hearing estabtislies that the Plan is feasibie. Finaily, given that the
Pian provides for the eventnat dissoiution of each of the i)ebtors and contemplates the
iiqnidation or other finai administration of atf the Detztors’ property, confrontation of the Pian is
not tihety to be foitowed by the need for further financiai reorganization Thus, Banlcruptcy
Code section Ii29(a}(l i) is satisfied

BB. Payment of Fees (11 U.S.C. § 1129(3)(1'2}). The Plan requires that ali t`ees
payable under 28 U.S.C. § i930 have t)een paid or Wili l)e paid pursuant to Section tt.?> ot` the

Plan, thus satisfying the requirement of Banlo'uptcy Code section ilZS>(a)(tZ).

01 :23612598.8

12

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 13 Of 40

CC. Misceflaneons Provisions {11 U.S.C. §§ iiZ§}(a)(iS)-{IG)). Banhuptcy Code
sections l l29(a){i3)-(t6) are inapplicabte as the Det)tors (i) do not provide “tetiree benefits” as
defined in Bankruptcy Code section 1114 (§ llZ9(a){13)), (ii) have no domestic support
ohiigations (§ i 129(a)( 14)), {iii) are not individuals {§ t 129(a)(i 5)), and (iv) are not nonprofit
corporations (§ t i29(a)(i 6}).

Di). No Unfair Biscrimination; Fair and Equitable Treatinent {13 U.S.C.

§ 1 129(!))). The classification and treatment of Ciaints and Eqnity interests in Ciasses ’? and 8,
which are deemed to have rejected tile Ptan_, is proper pursuant to Bankruptcy Code section t122,
does not discriminate unfairiy, and is fair and equitable pursuant to Banionptcy Code section
1129(b)(1t). There is no Class ot` Clailns or Equity interests iunior to the Hoiders ot` Clairns or
Equity lnterests in Ciass '? or Ciass 8 that witt receive or retain property under the Ptan on
account ot` their Ciaizns or Eqnity Interests. Accordingty, the Pian does not violate the ahsoiute
priority rnie, does not discriminate unfairly, and is fair and equitahie With respect to each Ciass
that is deemed to have rejected the Plan. Thns, the Pian satisfies the requirements of Banhrnptcy
Code section IIZQG)) with respect to Ciass 7 and Class 8_

E`£. Oniy One Plan (ZZ U.S.C. § 1129(€)). The Pian is the only chapter t t pian
currently proposed in the Cases, and the requirements ot` Bankrnptcy Code section t i29(c) are
therefore satisfied

FP. Principai Pnrpose (11 U.S.C. § 1129(\1)). ’i`he principal purpose ot` the Plan is
neither the avoidance of taxes nor the avoidance of the application of section 5 of the Securities
Act of 1933_, and no governmentat unit has objected to the Contirination of the Plan on any such

grounds Accordingty, Banhmptcy Code section § i29{d) is inapplicable

01:236§2598.8

i$

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 14 Of 40

GG. Satisfaction of Confirmntion Reqnirements. Based upon the foregoing, the
Debtors have met their burden of proving tire elements of Bankrnptcy Code section 1129(3) &
(b) by a preponderance of the evidence, tire Plan satisfies aii the requirements for Continnation
set forth in Bani<inptcy Code section 1129, and the Plan should be conhnned.

tlH. Good Faith Soiicitation (11 U.S.C. § 1125(e)). ’i`lle Debtors and their Reiated
Paities have acted in good faith within the meaning of Bankrnptcy Code section t iZ$(e) and in
compiiance With the appiicable provisions of the Banltrnptcy Code, Ban}onptcy Rnies, and
Disclosnre Statenrent Order in connection With ali ot` their respective activities rotating to the
solicitation of acceptances ot` the Plan and their participation in the activities described in
Bankrnptcy Code section 1125, and they are entitled to the protections afforded by Bankrnptcy
Code section iiZS(e) and the injunction and exculpation provisions set forth in Article Xi of tire
Plan.

H. Executory Contracts and Unexpircd Leases. Tlie Debtors have exercised
reasonable business judgment in determining whether to assume or reject their executory
contracts and unexpired ieases pursuant to Articte VI ot` the Plan Eacir assumption or rejection
ot` an executory contractor unexpired iease pursuant to Article VI of tire Pian and tire Schednie
of Assnnied Agreeinents, as aniended, shall be legal, valid, and binding upon the Wind-Down
Entity and ali non-debtor parties (and their assignees or successors) to such executory contracts
or unexpired leases, ali to tire same extent as if such assumption or rejection had been effectuated
pursuant to an order of the Banirruptcy Court entered before Con§rniation under Banionptcy
Code section 365.

J.?. Cure and Adequate Assnrance. 't"he Del)tors have cnred, or provided adequate

assurance that the Wind-Down Entity wiil cnre, defautts (if any) under or retating to each of the

 

01:236£2598.8

14

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 15 Of 40

executory contracts and unexpired ieases that are being assumed by the Debtors pursuant to the
Plan or otherwise in addition, the Debtors have provided adequate assurance of future
performance regarding the executory contracts and unexpired ieases that are being assumed zny
the Dehtors and assigned to the Wind-Down Entity.

KK. Retention of Jurisdiction. 'I`he Bankruptcy Court may and witt properly retain
jurisdiction and power over the matters set forth in Article X of the Pian.

LL. Consunimation in Good Faith. "i`he Debtors_, the Connnittees, the Wind-l)own
Entity_, the liquidation Trust, and their respective Reiated Parties Wili be acting in good faith if
they proceed to (i) consummate the Pian and tire agreements settlements, transactions, transt`ers,
and Distributions contemptated thereby_; and (ii) take the other acts or actions authorized and
directed by this Con§rmation Order.

MM. {Intentienally Omitted}

NN. Conduct of a Ponzi Sche:ne. The evidence demonstratess and the Bankruptcy
Court hereby tinds, that (i} beginning no iater than July 20i2 through Deceinl)er t, 2(}§?, Robert
H. Sl:iapiro used his Web of more than 2?5 limited liabiiity companies, inctuding the Debtors, to
conduct a massive Ponzi scheme raising more than $1.22 biiiion from over 8,400 tuisuspecting
investors nationwide_; (ii) the Ponzi scheme involved the payment of purported returns to existing
investors from funds contributed by new investors; and (iii} the Ponzi scheme Was discovered no
iater than Deceml)er 201?.

OO. Pian Medifications. 'i`he Debtors have made certain moditications to the Pian,

which modifications are incorporated in the Pian as attached hereto as Exhibit A, incinding to

 

resolve confirmation objections as foliows:

91:235§2598.8

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 16 Of 40

0 The Scneduie of Exc§nded Parties is amended to remove Gibson, Dunn &
Crutcizer therefrom For the avoidance of doubt, Gii)son, Dnnn & Crntcner is not
an Excinded Party under tire Plan.

0 The proviso in Section 1116 of the Pian identifng the Debtors’ Reiated Parties
is amended to inctude Gibson, Dunn & Crntcher as among the specified Reiated
Parties (and therefore within the Plan’s definitions of Exctdpated Parties and 1
Reieased Parties).

0 Section 3.46{1)) of the Pian is amended to read: “that is asserted by any of the
Exciuded Parties or any Disputing Ciaimant, which are Dispnted Clainzs in their
entirety and, as such, witt have no right to receive any Distiii)utions under the
Plan uniess and untii such C§aims are affirmativeiy A§lowed by a Finai Order or
are Aiiowed pursuant to Section 8.2 of the Plan; or”.

4 The proviso in Section 8.1 of tile Pian is amended to read: “provided, ??owever,
that, under the Pian, ail Ciaiins, inciuding Note Cianns or Unit Ciaiins, asserted
by any of the Excinded Parties or any Disputing Ciaimant are Disputed Ciailns in
their entirety and wiii have no right to receive any Distribntions under the Pian
unless and untii such Ciaims are affirmativer Aiiowed by a Finai Order or are
Ailowed pursuant to Section 8.2 of the Pian."’

v Section 3. § .3 is amended by adding the following sentence at tire end thereof
“Notiiing in the Pian shali release or change the character of any Priority Tax
Ciairn except for the payment in fsz of Ailowed Priority 'Yax Claiins as required

under this Section 3.}.3.”

811235£2598.8

36

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 17 Of 40

0 Section 5,4.3 is amended by adding the foiiowing sentence at the end thereof:
“Nothing in this Section 5.4.3 or eisewhere in the Plan witt prevent any defendant
on any Liquidation frost Action brought against it from asserting any Secnred
Ciaini or defense to such Liquidation '_t`rust Action based on setoff, recoupnlent,
or contribution if such Secnred Claim or defense could have been asserted by
such defendant regarding such liquidation frost Action prior to the occurrence of
the Et`t`ective Date.”

Aii such modifications are incorporated by reference herein and approved The disclosure of
these modifications to the Ptan on the record at the Confirmation Hearing constitutes due and
sufficient notice of such modifications3 compties in afl respects with Section 116 of the Pian and
Banicrnptcy Code section IIZ?, and the Banicruptcy Court hereby finds that such modifications
are non-materiai, not adverse to any party in interest under the Ptan, and, pursuant to Bard<ruptcy
Ruie 3939, these modifications do not require additional disclosure under Bankroptcy Code
section 1125 and do not require the re-soticitation of any Ciass of Ciaims under Bankruptcy
Code section ii'26. The Plan as modified shail constitute the Pian submitted for Contirination.

Based on the foregoing findings, and on the record made before the Bankrnptcy Court at

the Con§rniation Hearing, and good and suiiicient cause appearing therefor, it is hereby

ORBEREI), ADJZ§BGED, AND DECREEB THA'I`:

Confirmation of the P¥au

i. The Pian, as and to the extent modified by this Con§nnation Order, is
APPROVED and CGNFIRMED pursuant to Bani<rnptcy Code section t129.
2. Each provision of the Pfan is authorized and approved and shaii have the same

validity, binding etfect, and enforceabitity as every other provision of the Pian. The terms of the

01:236!2598.8

17

 

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 18 Of 40

Plan, as previousiy modified and as modilied by any niodi§cations made by this Cont'nmation
Order, are incorporated by reference into and are an integrai part of this Contirmation Order.
The failure specificaiiy to describe, inc§ude, or refer to any particntar articie, section, part, or
provision of the Pian, the Plan Suppienient, or any reiated document in this Confirmation Order
shaii not diminiin or impair the effectiveness of such articie, section, part, or provision, it being
the intent of the Bankruptcy C ourt that the Pian, the Pian Suppieinent, and ali reiated documents
be approved and continued in their entirety as if set forth verbatim in this Contirmation Order.

3. Any resoiutions of objections to Contirination of the Pian or to the Pfan
Settienients Motion expiained on the record at the Contirmation Hearing are hereby incorporated
by reference Aii unresoived objections statements §oinders, connnents, and reservations of
rights in opposition to or inconsistent with the Plan or the Pian Settlements Motion have been
fnily considered by the Bankruptcy Court and are hereby DENIED and OVERRULED With
prejudice on the merits and in their entirety Ail Withdrawn objections are deemed Withdrawn
with prejudice 'Ihe record of the Con§rrnation Hearing is hereby closed and such evidentiary
record strait not be amended, modified or supplemented

Cornpromises and Settlements Under the Pian

4. The Plan Settlements Motion is GRANTBD as set forth herein Pursuant to
Bankruptcy Code section Ii23(h) and Bankiuptcy Rnie 9{}19, upon the Eft`ective Date, atf
settlements and compromises set forth in the Plan are approved in aii respects as good faith, fair,
reasonable_. and equitab}e compromises and settlements of aii Clairns or Canses ofAction
atfected thereby, as weli as all other controversies and matters resoived pursuant to the Plan.
Entry of this Contirrnation Order constitutes approvai of ali such compromises and setttements

pursuant to the Banicruptcy Ruies, inciuding Ban£:ruptcy Ruie 9619(a), the Bankruptcy Code,

 

01 :236£2598,8

i8

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 19 Of 40

including Banknzptcy Co<ie seerions 195(21), §§23(2;)(5), ii?$(b)(l%), and iiZS{b){§), and other
appiicai)le iaw-
5. In order to give eii`ect to the Pian’s comprehensive compromise and Settiernent_,

(a) On the Effeefive Date, unions held by Exeluded Parties or Disp‘dting
Clairnants (in Whieh case such Claims are Dispn'red Clairns), ali Ciass 3
Standard Note Claims and ail Class 5 Unii Ciaims are deemed Allowed
under tire Pian as Set forth in the Sclzedule of Principai Anlonnis and
Prepetifion i)istribniions;

(b) To the extent, and only to ihe ex'rent, a Clainz is Alfowed by subparagraph
(a) above_, die foilowing Liqinriation Tnist Actions are Waived and
reieased as to the applicable No’relioider or Unitliolder (tizat is not a
Dispnting Claimant}: (i) Liqnidation Tnlsi Actions to avoid or recover a
Prepetitiori Disn'iizntion with respect to the Subject Ailowed Cfaim and
(ii) Liqnidaiion Trnst Actjons to avoid or recover a Del)ror’e prepetition
payment of eonsi¢ierarion representing the renan or repayment of the
principal of any Nole or any Unit (Whicll consideration is applied as such
prior to determining the Ontstanding Principai Amount for rice Notes or
Uni‘rs relevant to the applicable Allowed'€iaiin);

(c) in accordance wi'di Section 5.8 of the Pian, subject io the rights of
Ailowed Otl:ier Secured Ciainis, the Fua<i Del)tors Wili be substantively
consolidated into Wood§zridge Mortgage Investment Fand l, LLC and the
Olher Del)tors wili be snbstan'rively consoiidated into Woodbridge Gronp
of Coinpanies, LLC;

{d) The Holders of Allowed Claims in Ciass 3 {Standard Nofe Clairns), Class
4 (General Unsecnred Ciainrs), Ciass 5 (Unit Ciairns), and Ciass 6 (Nori-
Del)tor Loan Note Ciaims) wiil receive tile ireairnenr provided for such
Ho¥ders under the Pian;

(e} The Liquidafion Tnxsf Wiil be created to most effectively and efficiently
pursue the Liquidation Trnst Aciions for the coliecrive benefit of ali the
Liqnidafion Trust Beneiiciaries (as well as to own the membership
interests of the Winri-Down Entity, estabiish and hold the Distribution
Reserves, and receive and distribute to Noteholders, Holders of General
Unsecured Clairns, and Unithol<iers hoiding Liquidaiion ’i"ruat Interests the
ne£ proceeds of the liquidation of Win<i-Down Assets by the Wind-Down
Entiry remaining after payment of Wind-Domi Expenses, liquidation
Trus£ £xpenses, and certain other Claims, all in accordance Wi£ll the Plan);
and

{f) Any Intercompany Clailns that couid be asserted by one Debtor against
another Debior Wili be extinguished immediately before the Effeotive Date

61;236!2598,8

19

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 20 Of 40

with no separate recovery on account ot` any such Ciaiins and any
intercompany Liens that could be asserted by one Det)tor regarding any
Estate Assets owned by another Debtor will be deemed released and
discharged on the Eft`ective Date; provided fiowever, that solely With
respect to any Secured Claiin of a non-debtor as to which tire associated
Lien wonid be iunior to any llltercolnpany Lien, the otherwise released
intercompany Claiin and associated lnterconipany Lien wili be preserved
for the benefit of, and may be asserted by, the Liqnidation Trnst as to any
Coliateral that is Cash and, otherwise, the Wind-Down Entity so as to
retain the relative priority and seniority of such Intercotnpany Claiin and
associated intercompany Lien
Classi£ication and treatment
6, The Pian’s classification scheme is approved The classifications set forth on the
Bailots tendered to or returned by the Holders of Clairns in connection With voting on the Pian:
(a) were set forth on the Ballots solely for purposes of voting to accept or reject the Ptan; (b) do
not necessariiy represent, and in no event shall be deemed to modify or otherwise affect, the
actual classification ot` such Ciailns under the Plan for Distrii)ntion purposes; (c) may not he
relied on by any Holder of a Ciaitn as representing the actual classification of such Clairn under
the Plan for Distril)ntion pinposes;_ and (d) shall not be binding on the Debtors, the Estates_, or the
Liquidation 'i`rnst except t`or voting ptuposes.
Authorization to Imptement tire Plan
7. On tile §§ft`ective Date, the certificates ot` incorporation bytaws, operating
agreements and articles ot` organization as applicable of all the Dehtors shall be deemed
amended to the extent necessary to carry out the provisions of the Pian. The entry of this
Confirniation Crder shail constitute authorization for the Debtors, tile Wind-Down C§O, the

liquidation Trnstee, and the Reniaining Dei)tors Manager, as appiicat)le, to take or cause to be

taken ail actions (incinding, if applicablej Corporate Actions) necessary or appropriate to

 

implement ali provisions of, and to consnnnnate, the Plan prior to, on, and after the Ett`ective

Date and atf such actions taken or caused to be taken shail he deeined to have been authorized

81:236£2598.8

20

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 21 Of 40

and approved by the Bankruptcy Conrt Without timber approvat_, act, or action under any
applicable law, order, niie, or regulation

8. This Coni`n‘mation Order shall constitute atl approvats and consents required, if
any, by the laws, rules, or regutations of any state or any other governmentat authority with
respect to the implementation or consummation of the Plan and any documents instnnnents, or
a greernents, and any amendments or modifications thereto, and any other acts referred to in or
contenrptated by the Plan or the Plan Snppiement.

9_ Pursnant to Banl<ruptcy Cocie section ll46(a), any transfers of property pursuant
to the Ptan or marie in connection therewith shall not he subject to any document recording tax,
stamp tax, conveyance t`ee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer
tax, mortgage recording taX, Unii`orm Conunercial Code filing or recording fee, regulatory titing
or recording fee, or other similar tax or governmental assessment to tire fullest extent
contemplated by section ll¢lé(a). Upon entry of this Contirination Order, the appropriate state
or local governmental officials or agents shall t`orgo the coiiection of any such tax or
governmental assessment and shatl accept for filing and recordation any of the foregoing
insunments or other documents without the payment of any such tax or governmental
assessment lhe Bankrnptcy Court shall retain specific iurisdiction With respect to these inatters.

i(). issuance of the Liquidation "i"rust Interests in accordance With the Ptan is
approved 'i`lie liquidation Trnst is authorized and empowered without huther approval of this
Court or any other Person_, to take such actions and to perform such acts as may he necessary
desirabie_, or appropriate to implement the issuance ot` the liquidation Trust lnterests in
accordance With the Pian and to execute and detiver atl agreements, documents, secorities_,

instruments, and certificates reiating thereto

91:23612598.8

21

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 22 Of 40

1 i. The approva§s and authorizations speeii§ealiy set forth in this Conf§rmafr'on Order
are not intended to limit the authority of the Debtors, the Wizld-Bown CEO, the Liquidation
'§'rus£ee, and tile Rexnaining De¥>tors Manager,_ as applicable to rake any and aH actions
necessary or appropriate to im;)§ernent, ei`feetuate, and consnnnnate any and ai§ doeumenrs or

transac£ions contemplated by the Pian or rhis Confnma¥ion Order.

Enforceabi}i§; of Plan
§2. Pursuant to Bank:raptcy Code Sec£ions LIZS(a), l141{a), and § §42, tire P§an and

ali Plan-related doeumen£s {ineluding The Liquidation '£`rust Ageenzen‘r and the Wind-Bown
Governance Agreernent upon their execrrtion) shai§ be, and hereby are, valid, binding and
enforceab§e. Sub}`ect to Articie IX of the Pfan, upon the occurrence ofthe Effective Ba’£e, the
Pian and the Plan Supp§ement shelf be inmaediarely effecrive and enforceabie and deemed
binding on the Debtors, afl Credi'rors and Hoiéers of Equi‘ry Iriterests, and ail o£her Persons in

accordance with their respective §erms.

Ves£ing of Assets
13. On the EH`ective Date, the Wind-Down En‘rity will be automatica}ly vested with

ail of the Debrors’ and the Estates’ respecfive rights, ti¥fe, and interes£ in and to ail Wind-Down
Assets. Exeept as speeiiieaify provided in rhe Plan or rhis Cont`mnation Order, the Winé-Down
Assets shalf automaticafiy Vest in the Wind-Down Entity free and ciear of ali Ciaims, Liens, or
interests, and such vesting shaji be exempt from any stamp, real estate iransfer, other transfer,
mortgage reporting, sa§es, nse, or other similar tax. The Wind-Down Entity shaii be the
exclusive representative of the Esta.tes appointed pursuant to Bankruptcy Code Section
1123(b)(3}(B} regarding air Wind-Down Assets.

§4. On the EHective Date, the Liquidat§ozr 'I`rust Wil} be automaticaily Vested With 313

of the Debtors’ and rhe Estafes’ respective rights_, title, and interest in and to ali Liquida§on Trust
el;zssrzsss_s

22

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 23 Of 40

Assets. Except as specificaity provided in tire Pian or this Continnation Order, the Liqnidation
Trast Assets shall automatically Vest in the liquidation ’l`rnst free and clear of ali Ciaims, Liens,
or interests sabj ect only to the Liquidation Trnst Interests and the liquidation Trnst §Xpenses_, as
provided for in the Liqnidation ’i"rust Agreernent, and such vesting sizaii be exempt §roni any
stamp, real estate transfer, other transfer, mortgage reporting saies, nse, or other sinriiar tax_ The
Liqaidation anstee strait be the excinsive trustee ot` the liquidation Trast Assets for purposes of
3t U.S.C. § 3713(1)) and 26 U.S.C. § 6012{1'))(3), as Weii as the representative of tire Estates
appointed pursuant to Banio'uptcy Code section tiZS(b)(S) regarding ad Liqnidation Trust
Assets. The Liqaidation 'i`rnst shaii hoid and distribute the Liqnidation 'i"rnst Assets in
accordance With the provisions of tire Pia.n and the Liqnidation 't`rnst Agreenient.

15. Except as otherwise provided in tire Plan or this Continnation Order, nom and
after tire Eft`ective Date, the Liquidation 'i`rnst witt retain aii rights to comnlence, pursne, litigate
or settie, as appropriate, any and aii ofthe Debtors’ or Estates’ Causes of Action and Canses of
Action that are Contrii)uted Cfairns (whether existing as of tire Petition Date or thereafter
arising), and atf Avoidance Actions, atf as liquidation 'i`rust Actions, in each case irl any court or
other tribnnat, inciuding in an adversary proceeding Fiied in the C}rapter it Cases.

id No Person may reiy on tire absence of a specitic reference in the Plan or the
Disciosnre Statement to any Avoidance Actions, Canses of Action, or Contribnted Ciaiins
against them as any indication that tire Liqaidation 'i"rtzst Witl not pursue any and aii avaitat)ie
Avoidance Actions, Causes of Aotion, or Contrii)nted Ciain'rs against such Person. The Debtors
and tire Liqaidation Trnst expressiy reserve ait rights to prosecute any and att Avoidance

Actions, Causes of Aetion, or Contri§)uted Ciainis against any Person other than the Reieased

 

Parties, in accordance With the Plan

01:236£2598.8

23

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 24 Of 40

Termination of Directors and Gf§cers

17. On the Eft`ective Date, each ot` the Debtors’ existing directors, ofticers, and
managers strait be terminated antoniaticaiiy Without the need for any Corporate Action and
without the need for any corporate or limited iiat)iiity company §iings, and shaft have no
ongoing rights against or obiigations to the Bebtors or the Estates, incinding under any
appiicat)ie prepetition ageenlents {atl ot` winch Wiii be deemed tenninated).

Wind Bown and Disse¥ntion of the Bebtors

 

i& Each Remaining Detztor shaii continue in existence after the Et`t`ective Date as a
post-Et`fective-Date entity for the purposes of ensining, among other things, that Creditors Wiii
obtain the benefits ot` any ailegediy transfer-restricted assets. Withont the need t`or any
Corporate Action and Without the need for any corporate or fimited liability company fiiings,

(a} ali Eqnity lnterests of the Remaining Debtors issued and outstanding immediately before the
Ett`ective Date shaft be automaticain canceited and extinguished on the Eft`ective Date and (b) as
of the Effective Date, new membership interests of each Rernaining Debtor_, representing ali of
the issued and outstanding membership interests of each such Remaining Debtor, shaii be issned
to the liquidation Trnst, winch new membership interests so issued shail be deemed to have
been offered and acid to the Liqnidation 'i`rnst in reliance on the exemption from registration
under the Securities Act afforded by section 4{a)(2) thereof 013 and after the Ettective Date,
each Remaining Debtor witt be a whoiiy-owned subsidiary of tire Liqnidation Trnst_, and the
Liqnidation Trost may expend With respect to such Remaining Debtor such amounts as the
Liqnidation Trnst determines is appropriate in its discretion The soie manager of each
Reniaining Bet)tor sbaii be the Rernaining Debtors Manager. The Rentaining Debtors Manager’s
rights and powers With respect to operations, enipioynient, compensation, indenniity_, and

excuipation as to each Remaining Debtor shait, to the greatest extent possibie, be the same as its
el;zzsizsys_s

24

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 25 Of 40

rights and powers as Liquidation trustee in connection With the Liquidation Trnst, and the
Reniaining Debtors Manager may take such steps as appropriate to maintain tile good standing of
tire applicabie Reniaining Bebtor. Untii a Reniaining Dei)tor is dissoived, atl cash or property
received by the Reinaining Debtor, gross or net of any expenses ot` the Reinaining Debtor
incurred after the Effective Date, shall be transferred to the liquidation 'i"rnst. Eacii Reinaining
Dei)tor {a) shaft have the Liqnidation 'l`rust as its soie member and the Liqnidation Trnst snaii be
deemed to be admitted as a member ot` each Reinaining Dei:)tor on the Effective Date, (b) shelf be
treated as a disregarded entity for income tax pnrposes, {c) shail have a purpose consistent with
the purpose ot` the Liquidation Trnst as set forth in Section 5.4.4 of the Pian, and (d} shail be
subject to the same limitations imposed on tire Liqnidation Tmstee under tire terms of this Pian
and tire liquidation Tmst Agreenient.

t9. On the Et`fective Date, each of the Debtors other than the Reinaining Debtors will
be dissoived automaticaiiy Withont the need for any Cotporate Action, without tile need for any
corporate or tainted liability company tiiings, and Withont tire need for any other or timber
actions to be taken by or on behaif of such dissoiving De§>tor or any other Person ot any
payments to be made in connection therewith; provided nowever, that the Liqnidation "i`rust may
in its discretion tiie any certificates of canceiiation as may be appropriate in connection With
dissointion of any Debtors other titan the Rernaining Debt.ors. Gn an<i as of die earlier ot` the
C§osing Date and tile date on which the Reznaining Debtors Manager Files with the Bani<rnptcy
Court a notice of dissolution as to a Reniaining Debtor, such Reinaining Debtor witt be dissoive<i
antoinaticaiiy without the need for any Coiporate Action_, Without the need t`or any corporate or
iiinited iiabiiity company tilings, and Witt:ont the need for any other or t`nrtiier actions to be taken

by or on benaif of such dissolving Reniaining Debtor or any other Person or any payments to be

 

61:23612598.8

25

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 26 Of 40

made in connection therewith; provided Izowever, that the liquidation Trnst may in its discretion
tile any certificates of canceliation as may be appropriate in connection with dissointion of any
Remaining Det)tors.

20. Porsnant to Bankrnptcy Code section 350 and Section §1.22 ot` the Pian, the
closing of certain of the Cases is hereby authorized tjan the Et`t`ective Date, the Cases, other
than the Cases of the Reniaining Dehtors (Case Nos. i?-lZSoO (KJC) and 17-12786 (KJC)}, wiii
be deemed ciosed and no iinther fees in respect of such ciosed Cases wiil thereafter accrue or be
payabie to any Person. The Liquidation frost may at any point File a motion to ciose the Case
for either of the Reinaining Det)tors. As soon as practicahie after the Eft`ective Date, the
Liqnidation l`rnst sliali submit a separate order to the Bankinptcy Court under certification of

counsel, substantiality in the form attached hereto as Exhihit C (the “L~`onn Finai Decree Order”),
to the Banicrnptcy Court to enter on the docket ot` each individnai Dehtor’s Case to close such
Case effective as ot` the Effective Date, except for tire Cases of the Rernaining Debtors. The
liquidating '_l`rnst shali reserve all rights to move to reopen a ciosed case. 'l`he ciosing of the
Cases, other than the Cases of the Reinaining Del)tors, witt in no way prejudice the Liqnidating
Ptrust’s or the Wind-Down Entity’s, as applicable, rights to object or otherwise contest a proof of
Ciairn fried against any of the Dei)tors or to commence or prosecute any action to Which any of
the Dei)tors may he a party, or a ciaimant’s rights to receive Distrihotions under the Pian to the
extent such ciairnant’s Ciaiin is ultimately Aliowed, nor wiii the closing of snell Cases otherwise

alter or modify the tenns ot` the Pian.

Cance[iation of Egni§ {nterests, Nr)tesa fnstruments, Certificates, and Other })ocuments

Zl. As of the Effective Z)ate, aii Eqnity Interests shaii he deemed void, cancelied, and
of no further force and effect, and the obligations of the Det)tors thereunder or in any way related

thereto, including any obligation of the Dehtors to pay any trenchise or similar-type taxes on
manning

26

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 27 Of 40

account of such Equity lnterests, shali be discharged On and after the Effective Date, Holders
of Equity Interests shail not he entitied to, and shail not receive or retain any property or interest
in property under the Plan on account of such Eqnity lnterests.

22. Except to the extent necessary to give effect to the treatment of any Holder of an
Allowed Class l Ciaim pursuant to Section 3.2 of the Plan, any agreement, bond, certiticate,
indenture, note, security, warrant, or other instrument or document evidencing or creating any
indebtedness or obligation of the Dehtors shail be deemed cancelled on the Et`i`ective Date, and
all Liens, inortgages, piedges_, grants, trusts, and other interests reiating thereto shaii be
automatically canceiled, and atf obligations of the Debtors thereunder or in any Way related
thereto shall be discharged

Plan Distrihntions

23. 'l`he Wind-Down Entity and the Liqnidation ’l"rust, as applicable shal§ inal<e all
l}istril)ntions under the Plan and such Distributions shail be in accordance with the Plan and the
liquidation l`rust Agreeinent, as applicahie.

24. l~`rom and after the Eft`ective Date, other than a proof of Ciaixn reiating to an
executory contract or unexpired lease that is re§ected pursuant to the Plan, a proof of Clairn
relating to any prepetition Claini may not he Filed or amended without the prior approval of the
liquidation Trnst or leave of the Banl<ruptcy Court.

Administration of the Wind-Down Entitv

25. The Wind-Down Govetnance Agreenient, substantially in the form filed with the
Plan Supplernent, as such Pian Supplernent may be amended in accordance With the Plan and this
Cont'nniation Grder, is hereby approved

26. The appointment of Fredericlc Chin as the initial Wind-Down CEO is hereby

approved ’i`he Wind-l)own CEO shaii he compensated in the manner set forth in and consistent
oi;zssizssss

2”/

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 28 Of 40

with the Plan Supplernent. lite Wind-Down CEO shall have all powers, rights, duties_, and
protections afforded the Wind-Down C‘EO under tire Plan, including in Section 5.3 thereot`, and

the Wind-Down Governance Agreenient.

Administration of the Liguidation 'l`rust
27. The Liqnidation Trnst Agreenient, substantially in the t`orln §led with the Plan

Supplenlent, as such Plan Supplement may he amended in accordance with tire Plan and this
Continnation Order, is hereby approved

28, Tlie appointment of Michael Goldberg as the liquidation 'l_`rustee is hereby
approved 'l`lie Liqnidation Trustee shall be compensated in the marnier set forth in and
consistent With the liquidation Trust Agreenient. The Liqindation 'l`rustee shali have all powers,
rights_, duties, and protections a§`orded the Liquidation 'l`rustee under the Plan, including Section

5.4 thereof7 and the Liqu.idation 'l`rust Agreernent.

Exccutog Contracts and linexgired Leases
29. On the Etfective Date, pursuant to Bankruptcy Code sections 365 and l l23,

(a) the Debtors’ assumption ot` all executory contracts and unexpired leases identitied on the
Schedule of Assuined Agreeinents (as it may be amended by the Dehtors prior to the Et`t`ective
Date) is approved and (b) the Debtors’ assignment of all such executory contracts and unexpired
leases to the Wind-Down Entity is approved Except as to any objection that was resolved or
continued at the Continnation Hearing_, this Con§rmation Order sliail constitute a conclusive
determination regarding the amount of any cure and compensation due under the applicable
executory contract or unexpired lease, as Well as a conctilsive finding that the Wind-Down Entity
has demonstrated adequate assurance of future performance with respect to such executory

contract or unexpired lease, to tire extent required Absent order of tire Banlcruptcy Court to the

 

contrary, any counterparty to an executory contract or unexpired lease that failed to timely object
01;23512598,3

28

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 29 Of 40

to tire proposed assznnption or proposed Cure Payment is hereby deemed to have assented to
such assumption or Cure Payrnent. Any monetary defaufts under each executory contract and
unexpired iease that the Dei)tors assume and assign, shaii be satisfied pursuant to section
365(1))(1) of the Baukruptcy Code, by payment of the Cure Payrnent_

30. Assrnnption of any executory contract or unexpired lease and payment of the
appiicabie Cnre Payrnent, if any, shatf result in the i`uH release and satisfaction of any Cfairus or
defantts, Wnether monetary or nonrnonetary, inciudiug defauits of provisions restricting the
change in controi or ownership interest composition or other bankruptcy-related defanfts, arising
under any assumed executory contract or unexpired iease at anytime before the date the Debtors
assume such executory contract or unexpired iease.

3 § _ Notning in the Plan or this Continnation Order, inciuding any discharge Waivers,
releases_, or injunctions sliail adversety att`ect or prevent any counterparty to an unexpired lease
or executory contract that is assumed from asserting after the Et`t`ective Date§ any claim diat, as
of the date of service of the Scnedufe of Assuzned Agreetnents, was accrued but not yet required
to be biiied, or accrued after the date of service of the Schedute of Assnmed Agreenients, and is
made in accordance With the terms of the assumed unexpired lease or executory contract

32. The Debtors shall have tire right to remove an executory contract or unexpired
iease from the Scheduie of Asstuned Agreernents prior to the E&`ective Date. To the extent of
any such modifications tire Debtors witt provide notice to each counterparty to an affected
executory contract or unexpired tease.

33. On the Etfective Date, pursuant to Banlcroptcy Code sections 365 and 1123, the
Del)tors’ rejection of oil executory contracts and unexpired leases of the Debtors_except for

(a) executory contracts and unexpired ieases that have been previousiy assumed or rejected by

61:23612598.8

 

29

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 30 Of 40

tire Debtors, (b) executory contracts and unexpired ieases that are set forth in the Scnedute of
Assruned Agreernents, and (c) any agreement, obligation, security interest, transaction, or siniiiar
undertaking that the Debtors befieve is not executory or a tease, but that is later determined by
tile Bankruptcy Court to be an executory contract or unexpired lease that is subject to assumption
or rejection under Banlcruptcy Code section 365_is approved

34. Any Rejection Ciairn or other Ciailn for damages arising from the rejection under
tire Plan of an executory contract or unexpired iease must be Filed and served no later than flee
first Business pay that is at least thirty (36) calendar days after fire Ejjr"ectz‘ve Da!e. Any such
Rejection Ciairus that are not tiineiy Fiied and served wilt be forever disallowed baired_, and
unenforceabie, and Persons holding such Ciairus witt not receive and be barred front receiving
any Distributions on account of such untimely Ctairns.

Adrninistrative Cfailns

35. Subject to the last sentence of this paragraph aii requests for payment of an
Adininistrative Clairu must be Filed With tire Banltrnptcy Court no later than thefz'rst anr'rzcss
Day that is at least Ihir!y;f?ve (35) calendar days ajier the E§‘ective Daz‘e. ”Ilre faiiure to Fiie a
niotion requesting Ailowance of an Adrninistrative Clairu on or before tire Adniinistrative Ciairns
Bar Date, or tire faiiure to serve such motion timely and properiy_, sliali resutt in the
Adnrinistrative Clairn being forever barred and disaliowed without further order of the
Banicmptcy Court lt for any reason any such Adnrinistrative Claini is incapable of being forever
barred and disaiiowed, then the Holder ot` such Claiin slial§ in no event have recourse to any
property to be distributed pursuant to the Ptan. Postpetition statutory tax ciairns strait not be

subject to any Adniinistrative Clailns Bar Date.

 

01:236£2598.8

30

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 31 Of 40

Professional Fce Claims

36. All final requests for payment of Prot`essionai Fee Claims pursuant to Banl<ruptcy
Corle sections 32'?, 328, 339, 33 l , 363, 593(b), or 1193 must be rnade by application r`~"’iled with
the Banlouptcy Court and served on counsel to the liquidation Trust and counsel to the U.S.
?rustee no later than forty-five (45) calendar days after tire Ej;*`ective Dcte, unless otherwise
ordered by the Banlcruptcy Court.

37. Ail objections to the allowance of such Prot`essional Fee Claiins must he i~`iled and
served on counsel to the liquidation Trust, counsel to the U.S. Trustee, and the requesting
Prot"essional on or before the date that is twenty-one (21) calendar days aher the date on which
the applicable application was served (or such longer period as rnay be allowed by order ot` the
Baniouptcy Court or by agreement With the requesting Professionai}. For the avoidance of
doubt_, nothing set forth herein supersedes the Bankruptcy Court’s Order Appoinfz'ng Fee
Exo'rrziner and Estab!ishing Re!ated Procedw'esfor tire Rcview ofFee Applications ofitetained
Professionals [Docket No. 525] (the “Fee Exaininer Aggointnient Order”) and the procedure put
in place thereby governing the Fee Exaininer’s review of Appiications, as each of those terms are
defined in the Fee Exaniiner Appointnient Order.

38. All Prot`essionai Pee Clah:us shall be paid by the Liquidation Trust to tlie extent
approved by order ot` the Banlrruptcy Court Within five (5) Business Days after entry of such
order.

Reie.asesl In`p;\nctieria and Excnigation
39. The foliowing reiease, injunction, excuipation, discharge, and related provisions

set forth in Article Xl ot` the Plan are hereby approved and authorized in their entirety

40. Non-l)iscliarge of the })ehtors; In;`uuction. In accordance with Bauhruptcy

Code section 3243 (d)($)(A), the Plan does not discharge the Bebtors. Bankruptcy Code
cl;zssrzssss

31

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 32 Of 40

section 1141(€) nevertheiess prevides, among other things, that the property dealt With by
the Plan is i`ree and dear of ali Ciaiins and Equity Interests against the Dei)tors. As sach,
no Person bidding a Ciaim or an Eqnity interest may receive any payment from, or seek
recourse against, any assets that are to be distributed under the Ptan other than assets
required to be distributed to that Person under the Pfan. As of the Effeetive Date, ali
Persens are precinded and barred from asserting against any property to be distributed
under the Plan any Ciaims, rights, Canses of Action, liabilities, Eqnity Znterests, er other
action er remedy based on any act, omission, transaction, or other activity that occurred
before the Effective Date except as express¥y provided in the Pian or this Conf'n'mation
GIder.

4§. Releases and Reiated Matters. On the Eff`ective Date, for good and Vaiuabie
consideratien, the adequacy of which is hereby confirmed, each of the Reieasing Parties
shali he deemed to have forever reieased, waived, and discharged each of the Released
Paz'ties from any and all ciaims, ebligations, snits, judgments, damages, demands, debts,
rights, Causes of Action, and tiabilities whatsoever, whether known er nnknown, Whether
foreseen or nnforeseen, whether liquidated or uniiquidated, whether fixed or contingent,
whether matured or unmatured, existing or hereafter arising, at iaw, in equity, or
otherwise, that are based in whole or in part on any act, emission, transactien, event, or
other occurrence taking place on or prior to the E£t'ective Bate in any way relating to the
})ehtors, the conduct of the Debtors’ business, the Cases, er the Plan, except for acts or
omissions that are determined in a Final Order te have constituted actual fraud or wiift`uf
misconduct; provided, kowever, that nothing in Section 1111 of the Pfan shall reiease or

otherwise affect any Persen’s rights under the Plan or this Conflrmaticn Grder.

01:236!2598.8

32

 

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 33 Of 40

42. Excnlpation and Liniitation of Liahili§. On the Efl'ective i)ate, for good and
valuable consideration, the adequacy of which is hereby confirmed, to the maximum extent
permitted by law, none of the Excnlpated Parties shall have or incnr any liability to any
Person, including to any Holder of a Claini or an Eqnity Interest, for any prepetition or
postpetition act or omission in connection with, relating to, or arising out of the Debtors,
the Cases, the iormniation, negotiation, preparation, dissemination, solicitation of
acceptances, implementation, coniirniation, or consummation of the Plan, the i)isciosnre
Statelnent, or any contract, instrument, release, or other agreement or document created,
executed, or contemplated in connection with the Plan, or the administration of the Plan or
the property to he distributed under the Plan; provided, kowever, that nothing in Section
11.12 of the Plan shall release or otherwise affect any i’erson’$ rights under the Plan or this
Confirmation Order; and provided further, that the exculpation provisions of Section 1112
of the Plan shall not apply to acts or omissions constituting actual fraud or willful
misconduct by such Exculpated Party as determined hy a Final Order. For purposes of the
foregoing, it is expressly understood that any act or omission effected with the approval of
the Banl<rnptcy Court conclusively will he deemed not to constitnte actnal fraud or willfni
misconduct unless the approval of the Bankrnptcy Conrt was obtained by fraud or
misrepresentation, and in ali respects, the Excnlpated Parties shall he entitled to rely on the
written advice of counsel with respect to their dnties and responsibilities nnder, erin
connection with, the Cases, the Plan, and administration thereof This Coni'irmation Order
shall serve as a permanent injunction against any Person seeking to enforce any Canses of
Action against the Exculpated Parties that are encompassed by the exculpation provided by

Section ll.lZ of the Plan.

01:23612598.8

 

33

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 34 Of 40

43. Notwithstanding any provision in the Plan or this Coniirmation Order to the
contrary or an abstention from voting on the Plan, no provision of the Plan, or this
Confirmation Order, (i) releases any non-debtor Person from any Canse of Action of the
SEC; or (ii) enjoins, limits, impairs, or delays the SEC from commencing or continuing any
Canses of Action, proceedings, or investigations against any non-debtor Person in any
tornm.

44. Notwitilstanding any provision in the Plan or this Coniirmation Order to the
contrary or an abstention from voting on the Plan, no provision of the Plan, or this
Confirmation Order, (i) releases any non-debtor Person from claims of the tinitecl States
related to the violation of any federal tax; or (ii) enjoins, limits, impairs, or delays the
United States from commencing or continuing any actions, proceedings, or investigations
against any non-debtor Person in any forum for claims related to the violation of any
federal tax Iaws. Moreover, notwithstanding any other provision of the Plan or
Coni`irmation Order, the United States’ rights, if any, to setoff and reconpment are
preserved

Pavment of Statutorv Fees

45. All fees payable pursuant to 28 U.S.C. § l930, as determined by the Banl{rnptcy
Court at tile Confinnation Hearing_, shall be paid by the Debtors on or before the Efi`ective Date.
All such fees that arise after tile Efl`ective Date shall be paid by tlie Liqnidation ’l"rnst.
Notwitllstanding the foregoing (i) for the Remaining Debtors, quarterly fees for the qantter in
Whicli the Eti`ective Date occurs Wili be calculated on the basis of ali Estate Assets being
distributed to the Liqnidation inlet and the Wmd-Down Entity on the Effective Date in the
Chapter ii Cases of the Remainiog Debtors; (ii} for oil other Debtors, quarterly fees lot die

quarter in Which tile Eii`ective Date occxns Will be calculated on the basis of disbursements {il`
01;23612598_8

34

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 35 Of 40

any) made by such l)ebtors prior to the Eft`ective Date; and (iii) quarterly fees for each quarter
after the quarter in Which the Effectlve Date occurs Wiil be $325.00 for any Reniaining Debtors
through the entry ol` the Final l)ecree for any of the Reinainlng Del>tors or the dismissal or
conversion of the Chapter ll Cases regarding the Remaining Debtors. Notwithstanding anything
to the contrary in the Plan, the U.S. 'l`rnstee shall not he required to tile any proofs of claim With
respect to quarterly i`ees payable pursuant to 28 U.S.C. § l930.

Dissolntion of the Comniittees

46. Eacli of the Connnlttees shall be automatically dissolved on the E&`ective Bate
and, on the Effective Date, each member of the Coinmittees (including each Relate<i Party
thereoi) and each Professional retained by any of the Connnittees shall be released and
discharged from ali rlghts, duties, responsibilities and obligations arising i`rom, or related to, the
Dei)tors, their membership on any oi` the Connnittees, the Plan_, or the Cases, except With respect
to (a) any matters concerning any Prot`essional Fee Clairns held or asserted by any Proi`esslonal
retained by any of the Coinmittees and {b) the right ol` former Noteholder Connnittee and
Unitholder Committee members to select a successor Notehoider Connm'ttee or Unitholder

Coinmittee designee, respectively, on the liquidation frost Snpervisory Boar<i.

'I`ax-Specific Provisions
47. The Liquldation Tnist shall be established for the purpose oi` pursuing or

liquidating the Liqnldatlon Trnst Assets and making l)istribntioos to the liquidation inlet
Beneiiciaries in accordance With 'i`reasnry Regulation section 30l.’?’761-4(d), With no objective
to continue or engage in the conduct of a trade or business The administration of the Wind-
Down Assets by the Wind-Down Entity in accordance with the Plan and the Wind-Bomi
Govexnance Ag;reement is consistent with the absence of any objective to continue or engage in

the conduct of a trade or business
01 ;235;2598.8

35

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 36 Of 40

48. The fair market value ot` the Wind-Down Assets and the Liquidation Trust Assets
as of the Eft`eetive Date has been determined as set forth on Ex}iibit D. Sueh fair market vaiues
shail contro§ t`or att tax and frnancia§ reporting purposes With respect to the Distribntions
pursuant to the Plan and the Vaine of the Wind-Down Assets and the liquidation Trust Assets as
of die Et`feotive Date.

49. Nothing in the Pfan or this Continnation Order shaif constitute a declaratory
judgment as to whether the proposed Liqnidating Trust quaii§es under 26 C.F.R.§ 301.7?01-
4(4;§).

Additional Provisions Regarding Recording Officers

50. Tne P§an and this Confrnnation Order are and shaif be binding on and sbai§
govern acts of atf Persons, including ali escrow agents, frb`ng agents, filing ofticers, tide agents,
title companies7 recorders ot` mortgages, recorders of t`ees, registrars of deeds, administrative
agencies, governmenta} deparnnents, secretaries of state, federai, state, and §ocat ot`ficiais, and ali
other Persons who may be required by operation ot` iaw, the duties of their office, or contract to
accept, tiie, register, or otherwise record or retease any documents or instruments reiating to any
Estate Assets (a`ii such Persons being re§erred to as “Recording Ofi"rcers”).

5 i. U})on the occurrence of the EHective Bate, ali transactions contempfated by
the Pian, including the Vesting of the Wind-Dowri Assets in the Wind-¥)own Entity, the
vesting of the Liqnidation 'Irust Assets in the Liquidation ’I`rust, and the release and
discharge of hiterconrpany Liens and other Liens under the Plan, shall be deemed fully
effective and to have occurred as a matter of law without the necessity of any other er
further transfer documentation, forms, documents, paperwork or anything else, and ali
Recording Off'icers are hereby instructed and directed to facilitate, recognize, and

otherwise give full force and effect to the transactions effectuated by the Pian and this
oi;zzsizsss_s

36

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 37 Of 40

federal court order. In the event that any Recording Ofiicer refuses to give fnii force and
effect to the transactions effectuated as a matter of ¥aw by the Plan and this Confirmatien
Order, the Wind-Down Entity or the Liquidation Trust may pursue any and ali
appropriate remedies (inciuding sanctions) against seen Person before this Bankruptey
Court. A certified copy of this Confirmation Order may be fiie¢i With the appropriate
Recording foicers to evidence cancellation of any recorded Cfaims, Liens, and other
interests against or regarding the Estate Assets recorded prior to the date of this
Coniirmation Order, other than Liens that specificaf¥y survive after the Effective Bate
pursuant to the Pian.

52. Withont iimiting the generality of the preceding para grapiz, from and after the
Etfeetive Date, subject to the supervision of the Win<i-Down Board and tiie provisions of the
Wind-§)own Governance Agreenzent, aH Recordjng O§iieers must recognize that the Wind-
Down CEO has the fuii fegai anthonty, right and power to (a) seii, f§quida.te, nansfer, essign,
distribute aeandon, or otherwise dispose of the Wind-Down Assets or any part thereof or any
interest therein including through the formation on or after the EKective Date of any new or
additional iegai entities to be owned by the Wind-Down Entity to own and hofd pastien§ar Wind-
Down Assets separate and apart from any other Wind-Down Assets, upon such terms as tile
Wind-Down CE() determines to be necessaiy, appropriate of desirabie; and (b) exercise and
enforce aii rights and remedies regarding any §oans or related interests as to which the lender was
a Debtor and the underlying boHoWer aetnaiiy is or aetnaiiy Was a Pei"son that is not a Debtor,
inciuding any such rights or remedies that any Debtoi' or any Estate was entitied to exercise or
enforce prior to the Eifective Date on behaii` of a Hoider of a Non-Debtor Loan Note Ciaiin, a.nci

inein<iing rights of coiiection, foieciosnre_, and ali other rights and remedies arising miner any

81:23612598.8

37

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 38 Of 40

promissory note, mortgage deed of ti'ust, or other document With such inideriying borrower or

under appiieable iaw.

Notice of Ent§’_ of Confirmation Order and Effective })ate
53. Poisuant to Banlcrnptcy Rnies 2902 and 3020(c), the Liqnidatioh ’l"rnst is hereby

authorized to serve a notice o§ entiy of this Coniinnaiion Order and the occurrence of the
Effective Date, substantiaiiy in the form attached hereto as Exliibit B (the “Notice of
Coniirmation and Effective Date” no later than five (5) aniness Days aiier the Eii`ective Date,
on ali Holders of Clairns against or Equity Intei‘ests in the Debtors. The form of the Notice of
Coniimzation and Effec'rive Date is hereby approved in ail respects The Notice of Confnniation
and Effective Date shali constitute good and suiticient notice of the entry of this Coniirniation
Order and of the i'eiief granted herein, and oi` ali related deadlines under the Plan, and no other or
further notice need be given of entry of this Coniirniation Order, the occnn"enee of the Effective
Date, oi' the reisted deadlines under the Plan- Notice need not be given or served to any Pei'son
for whom any prior notices sent during these Cases have been retained as nndeiiverai)le, nniess
the Debtors have been informed in writing by snell Pei‘son of that Pei"son’s new address
Preemptive E£i`ect

54 Pnrsuant to Banln'nptcy Code sections §§23(3) and iiZ?>{b) as Weii as general
principles of fedetai snpremacy, tile provisions of this Continnation Order, the P§an, and related
documents or any amendments or modifications thereto siiaii apply and be enforceable
notwithstanding any otherwise applicable nonbankruptcy iaw. Withont limiting the generality of
the preceding sentence, any appiicai)ie nonbankruptcy law that wordd prohibit, iiinit._ or
otherwise restrict inipienientation of the Pian based on (a) the connnencelnent of the Casesj
(b) the appointment oi` the liquidation Trnstee or the Wind-Down CEO or the Reinaining

Debtors Manager, (c) the Wind down of the Debtors, (d) the iiquidation of some or ali oi` the
clemons

 

38

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 39 Of 40

Liqnidation 'l`nist Assets or the Wind-Down Assets, or (e) any other act or action to be done
pursuant to or contemplated by tlie Plan is superseded and rendered inoperative by the Plan and
federal bankruptcy taw.

Retention of .Inrisdiction and Power

55. Pursnant to Banlnnptcy Code sections §05(a) and 1142, the Banl<rnptcy Conrt
shali retain jinisdiction and judicial power over atf matters arising out ot`, or retated to, these
Cases and tire Plan to die tittlest extent permitted by iaw, including jurisdiction and power to take
tlie actions listed in Section lG.t of the Plan and to consider any motions Filed pursuant to

Section 102 oftlie Pian.

Ruies Governing Contiicts Between Documents
56. The provisions of this Contirniation Order,, including the findings of fact and

conclusions of law set forth llerein, and the provisions of the Plan are integrated Witli each otlier,
nonseverabfe, and nintuaily dependent nniess expressly stated by further order ot` the Bankrnptcy
Conrt. The provisions of the Pian, the Plan Snpplenient, and this Continnation Order shalf be
construed in a manner consistent With each other so as to effect the purpose of each; provided
nowever, that if there is any direct conth`ct between the terms of the Plan or the Plan Snpplenient
and tire terms ot` this Con§rnlation Order that cannot he reconciled, then, solety to the extent of
such con§ict, (i) tire provisions ot` this Coniirniation Order shafl govern and any such provision
of this Confirnlation Order snalt be deemed a modification ot` the Plan and sliali control and take
precedence; and (ii) as to atl other a§_z;reenients7 instrimients, or docnnients, tlie provisions of the
Plan shall govern and take precedence (nniess otherwise expressiy provided for in such

a greentent, insntinient, or doctnnent).

61:23612598.8

39

 

 

 

CaSe 17-12560-K.]C DOC 2903 Filed 10/26/18 Page 40 Of 40

Extension of Iniunctions and Stays
57. All injunctions or stays in the Cases under Banhrnptcy Code sections 105 or 362

or otherwise, and extant on the Contirniation Bate (exclnding any injunctions or stays contained
in or arising front the Ptan or this Cont'nniation Order), shalt remain in fail force and et`t`eet
through and inclusive of the Effective Date. All injunctions or stays contained in the Pian or this
Confirniation Order shaft remain in fail force and e§ect in accordance With their terms

Finali and lmniediate Effect of Conlirmation Order

 

58. this Confnntation Order (a) is a final order and the period in Which an appeai
most be filed shatl commence upon the entry hereof; and (b) shall be itnniediateiy et`t`ective and

enforceable upon the entry hereof

Wilniington, Delaware

nasa Ooj Z',L§ , zois v
W'U)\»/\ dowd
J arey

Honora le Kevii .
United tates B iptcy} i

 

01:235£2598.8

40

 

 

